Citation Nr: 1416196	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  10-49 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an increased rating in excess of 40 percent for ulcerative colitis, status post proctocolectomy, ileonal J pouch, and diverting ileostomy with closure.

2. Entitlement to an increased rating in excess of 10 percent for bowel leakage, status post proctocolectomy, ileonal J pouch, and diverting ileostomy with closure.

3. Entitlement to a compensable rating for midline abdominal scar and horizontal right lower quadrant surgical scars, status post proctocolectomy, ileonal J pouch, and diverting ileostomy with closure.

4. Entitlement to an increased rating in excess of 30 percent for adjustment disorder with depressed and anxious features.

5. Entitlement to an increased rating in excess of 20 percent for left hip avascular necrosis with degenerative joint disease, status post revascularized fibular bone graft to the left femoral head.

6. Entitlement to an increased rating in excess of 10 percent for right hip avascular necrosis.

7. Entitlement to an increased rating in excess of 10 percent for left malleolus strain, status post fibular bone graft donation with removal of midsection of fibula.

8. Entitlement to a compensable rating for left fibular surgical scar status post revascularized fibular bone graft donation.

9. Entitlement to total disability due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1984 to April 2004.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.  

In June 2010 the Veteran underwent a VA medical examination that considered the current symptoms and severity of his ulcerative colitis, bowel leakage, scars, hip avascular necrosis, and left malleolus strain.  Although the RO issued a statement of the case in October 2010, it did not consider the June 2010 VA examination.  Instead, the RO continued to deny the Veteran's claims for increased ratings on the basis of the evidence of record at the time of the Veteran's missed 2009 VA examinations.

Therefore, a remand is required to allow for initial consideration of the June 2010 VA examination by the AOJ and the issuance of an SSOC.  See 38 C.F.R. §§ 19.31.

The Board also finds further development is necessary with respect to the Veteran's claim for an increased rating for adjustment disorder.  The Veteran was afforded a VA examination to assess the current severity of his adjustment disorder in July 2010.  At the examination, the Veteran reported receiving psychotropic treatment and prescriptions for Fluoxetine and Temazepam from the Florence Community Based Outpatient Clinic (CBOC).  The Veteran's VA records from the Florence CBOC through April 2010 are in evidence but do not reflect any mental health treatment or prescription for Fluoxetine.  

Therefore, on remand, the RO/AMC should obtain all of the Veteran's VA treatment records since May 2010, particularly ensuring all of his VA mental health treatment records are in evidence.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records from the Florence Community Based Outpatient Clinic since May 2010.  Also, specifically ensure all VA mental health treatment records have been obtained.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.

2. Thereafter, perform any other development deemed necessary, including considering the propriety of scheduling the Veteran for a more contemporaneous VA examination, particularly if the evidence suggests a change in his employment status or the severity of his service-connected conditions since his 2010 VA examinations.

3. Finally, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond thereto.  The SSOC should specifically consider the June 2010 VA examination.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Veterans Appeals.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).







